                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

RA-NU-RA-KHUTI-AMEN BEY,

       Plaintiff,

v.                                                                Case No: 8:20-cv-4-T-36TGW

CATHERINE PEEK MCEWEN and
UNITED STATES INC.,

       Defendants.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on January 28, 2020 (Doc. 13).             In the Report and

Recommendation, Magistrate Judge Wilson recommends that the complaint be dismissed without

leave to amend and the case be closed. Plaintiff was furnished a copy of the Report and

Recommendation and afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1).

No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 13) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Plaintiff’s complaint is DISMISSED without leave to amend, as amendment would

               be futile.
      (3)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on February 20, 2020.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record




                                              2
